internal_revenue_service number release date index number --------------------- --------- --------------------------------------------- ------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------- telephone number -------------------- refer reply to cc psi b06 plr-101912-18 date date legend taxpayer parent state a state b commission a commission b director ---------------- year year year date date date date --------------------------------- ------------------------------- ------------ ---------- ----------------------------------------------- ---------------------------------------------------------------- ------------------------------------------------------------------------ ------ ------ ------ --------------------------- --------------------- -------------------- ----------------------- plr-101912-18 date a b c d dear ------------- ---------------------- ------------------ ----------------- ------------------ ------------------ this letter responds to a request for a private_letter_ruling dated date submitted on behalf of taxpayer by your authorized representatives taxpayer requested a ruling regarding the application of the normalization rules under sec_168 of the internal_revenue_code and sec_1_167_l_-1 of the income_tax regulations the normalization requirements the relevant facts as represented in your submissions are set forth below facts parent is a publicly traded holding_company incorporated in state a parent is the parent of a group of affiliated companies which includes taxpayer that electronically file a consolidated federal_income_tax return using an accrual basis of accounting and a calendar_year for both tax and financial reporting purposes parent is under the audit jurisdiction of lb_i taxpayer is a vertically-integrated cost-based rate-regulated electric utility providing retail electric service in state b taxpayer is subject_to regulation by commission a with respect to its retail electric rates and by commission b with respect to its wholesale rates taxpayer is a wholly owned subsidiary of parent parent consolidated_group made first and second quarter year estimated_tax payments to the internal_revenue_service service part of which was taxpayer’s respective share parent’s year federal_income_tax return was filed on date showing an overpayment which was applied to year estimated_taxes part of the year overpayment was taxpayer’s share causing the taxpayer’s share of the total year federal estimated_tax payments to be in the amount of a year es payment as of the filing_date of the year consolidated_return and the application of the year overpayment to parent group’s year estimated_taxes the additional first year depreciation deduction bonus_depreciation was not applicable to otherwise qualified_property except long_production_period_property accordingly taxpayer’s year es payment was calculated without regard to bonus_depreciation for taxpayer’s qualified_property placed_in_service in the year tax_year other than long_production_period_property plr-101912-18 on date the tax increase prevention act of p l the tax act was enacted into law which among other things retroactively extended the option to elect bonus_depreciation for all qualified_property placed_in_service before date after the enactment of the tax act parent decided that it would elect bonus_depreciation for the consolidated group’s year federal_income_tax return as a result of its decision to elect bonus_depreciation for the year tax_year taxpayer’s year es payment was in excess of the required amount had bonus_depreciation not been elected in the amount of b the year tax overpayment on date taxpayer filed a refund claim with the service for the year tax overpayment taxpayer recorded entries on its financial books of account that had net effect of not decreasing rate base by the amount of the tax_refund claimed but not yet received by taxpayer taxpayer received a refund of the year tax overpayment from the service on date similarly for the year tax_year parent consolidated_group made first and second quarter year estimated_tax payments to the service part of which was taxpayer’s respective share taxpayer’s share of the total year federal estimated_tax payments was in the amount of c the year es payment similar to what occurred in the previous year as of the filing_date of the year consolidated_return and the application of the year overpayment to parent group’s year estimated_taxes bonus_depreciation was not applicable to otherwise qualified_property except long_production_period_property accordingly taxpayer’s year es payment was calculated without regard to bonus_depreciation for taxpayer’s qualified_property placed_in_service in the year tax_year other than long_production_period_property on date the protecting americans from tax hikes path act of p l the tax act was enacted into law which among other things retroactively extended the option to elect bonus_depreciation for all qualified_property placed_in_service before date after the enactment of the tax act parent decided that it would elect bonus_depreciation for the consolidated group’s year federal_income_tax return as a result of its decision to elect bonus_depreciation for the year tax_year taxpayer’s year es payment was in excess of the required amount had bonus_depreciation not been elected in the amount of d the year tax overpayment on date taxpayer filed a refund claim with the service for the year tax overpayment taxpayer recorded entries on its financial books of account had the net effect of not decreasing rate base by the amount of the tax_refund claimed but not yet received by taxpayer taxpayer received a refund of the year tax overpayment from the service on date plr-101912-18 ruling requested a net reduction of rate base by means of including in taxpayer’s adit account tax benefits resulting from timing differences due to depreciation that have not yet been received by taxpayer and are not offset by a corresponding regulatory asset does not comply with the normalization requirements law and analysis sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base hereinafter referred to as the consistency rule former sec_167 generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_l_-1 provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated plr-101912-18 books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_1_167_l_-1 provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used if however in respect of any taxable_year the use of a method_of_depreciation other than a subsection method for purposes of determining the taxpayer’s reasonable allowance under sec_167 results in a net_operating_loss_carryover nolc to a year succeeding such taxable_year which would not have arisen or an increase in such carryover which would not have arisen had the taxpayer determined his reasonable allowance under sec_167 using a subsection method then the amount and time of the deferral of tax_liability shall be taken into account in such appropriate time and manner as is satisfactory to the district_director sec_1_167_l_-1 provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that with respect to any account the aggregate amount allocable to deferred tax under sec_167 shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation that section also notes that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1 l - h i or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 sec_1_167_l_-1 provides that notwithstanding the provisions of subparagraph of that paragraph a taxpayer does not use a normalization method of regulated accounting if for ratemaking purposes the amount of the reserve for deferred taxes under sec_167 which is excluded from the base to which the taxpayer’s rate of return is applied or which is treated as no-cost capital in those rate cases in which the rate of return is based upon the cost of capital exceeds the amount of such reserve for deferred taxes for the period used in determining the taxpayer’s expense in computing cost of service in such ratemaking plr-101912-18 similar to a taxpayer that must take into account the portion of a nolc that is attributable to accelerated_depreciation in calculating the amount of the adit under sec_1_167_l_-1 a taxpayer’s reserve for deferred taxes for normalization purposes should include only amounts of tax that are actually deferred and amounts of zero-cost capital that are actually received in this case prior to the service refunding the year tax overpayment and year tax overpayment these were not in the possession of the taxpayer taxpayer used different regulatory accounts to reflect the tax_refund claimed but not yet received in year and year in both years however the net effect of the entries was to not reduce taxpayer’s rate base by the amount of the refund claimed but not yet received a net reduction of rate base by means of including in taxpayer’s adit account tax benefits resulting from timing differences due to depreciation that have not yet been received by taxpayer and are not offset by a corresponding regulatory asset does not comply with the normalization requirements except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent this ruling is based upon information and representations submitted by taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to director sincerely patrick s kirwan patrick s kirwan chief branch office of associate chief_counsel passthroughs special industries
